DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 05/28/2020.
Claims 1-10 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and filed on 10/22/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “able to be made and able to be varied” in claim 1 is a relative term which renders the claim indefinite. The term “able to be made and able to be varied” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 

Step 2A prong 1: does the claim recite a judicial exception?
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

Claim 1:
A computer-implemented method for testing a vehicle, comprising the following steps: 
analyzing a first digital model of the vehicle in a first driving simulation with regard to whether a safety- related requirement is satisfied; 
analyzing at least one second digital model of the vehicle in at least one second driving simulation with regard to whether the safety-related requirement is satisfied, the at least one second digital model differing from the first digital model due to a parameter variation which represents a structural change of the vehicle; and 
depending on results of the first driving simulation and the at least one second simulation, determining boundaries within which a structural change is able to be made or boundaries within which the parameter is able to be varied, in order that the safety-related requirement remains satisfied.
The limitation of “analyzing a first digital model of the vehicle in a first driving simulation with regard to whether a safety- related requirement is satisfied” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “analyzing” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information.

The limitation of “analyzing at least one second digital model of the vehicle in at least one second driving simulation with regard to whether the safety-related requirement is satisfied, the at least one second digital model differing from the first digital model due to a parameter variation which represents a structural change of the vehicle” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “analyzing” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

The limitation of “depending on results of the first driving simulation and the at least one second simulation, determining boundaries within which a structural change is able to be made or boundaries within which the parameter is able to be varied, in order that the safety-related requirement remains satisfied” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “determining” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

Step 2A prong 2: Does the claim recite additional elements that integrate the judicial exception/Abstract idea into practical application?
The claim recites additional elements of “first and second driving simulation”. However, these additional elements are simply an intended use without positively applied such as “performing a driving simulation”.

The additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B: Do the additional elements, considered individually and in combination, amount to significantly more than the judicial exception?
As discussed above with respect to integration of the abstract idea into practical application, the additional elements of “first and second driving simulation” are simply an intended use without positively applied such as “performing a driving simulation”.

The additional elements, alone and in combination, fail to amount to significantly more than the judicial exception. Thus, the claim is cannot provide an inventive concept.

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method as recited in claim 1, wherein the parameter variation represents an altered distribution of mass of the vehicle, and/or an altered location of a center of mass of the vehicle and/or an altered weight of the vehicle”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). 

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method as recited in claim 1, wherein the parameter variation represents altered equipment or an additional body structure or modification or attachment, or a change in the wheels, or retrofit equipment”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. “The method as recited in claim 1, wherein the boundaries are determined in such a way that the safety-related requirement 99973761.18remains satisfied with a safety corridor”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method as recited in claim 1, wherein the boundaries are determined allowing for uncertainties in the first and second digital models” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method as recited in claim 1, wherein the safety-related requirement includes a requirement with respect to a brake system of the vehicle, or a requirement with respect to a steering system of the vehicle, or a requirement with respect to a drive system of the vehicle”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).
With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method as recited in claim 1, wherein the safety-related requirement includes a requirement with respect to operating dynamics of the vehicle, or a requirement with respect to a handling performance of the vehicle, or a requirement with respect to a driving stability of the vehicle”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). 
With respect to claims 9 and 10, similar analysis as claim 1 applied.

Additional 35 USC 101 rejection:
With respect to claim 10, claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter since the claims merely drawn to computer software per se. The claims do not seem to require any hardware or physical component to perform its function. As such, the claim appears to be a system software per se and are therefore non-statutory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Wang, C. Song, L. Jin, “Modeling and Simulation of Automitive Four-channel Hydraulic ABS Based on AMESim and Simulink/Stateflow”, 2010 IEEE, 4pgs.

1. Wang et al discloses a computer-implemented method for testing a vehicle, comprising the following steps:
analyzing a first digital model of the vehicle in a first driving simulation (See: Abstract, four -wheel automobile co-simulation model with AMESim and Simulink/stateflow was established, Vehicle model was established with AMESim,….co-simulation model simulates the vehicle braking performance on low adhesion road…ABS controller can effectively improve the vehicle’s braking stability and performance) with regard to whether a safety- related requirement is satisfied (See: “VI Conclusion” analyzed automobile braking performance on low-adhesion coefficient road, Simulation result show that this co-simulation model can simulate the actual braking conditions, simulation results also show that the ABS system can prevent wheels locks, limit the range of the slip-rate, save braking time and braking distance and can improve wheel lateral stability and braking efficiency); 
analyzing at least one second digital model of the vehicle in at least one second driving simulation (See: Abstract, four -wheel automobile co-simulation model with AMESim and Simulink/stateflow was established, Vehicle model was established with AMESim,; “II Vehicle ABS co-simulation model Design” ABS controller’s function is to determine and calculate vehicle speed signals and wheel speed signals of continuous change, and execute increase pressure, reduce pressure, keep pressure and other commands….AMESIM software is embedded in the Simulink model in the form of S function to co-simulation) with regard to whether the safety-related requirement is satisfied (See: “VI Conclusion” analyzed automobile braking performance on low-adhesion coefficient road, Simulation result show that this co-simulation model can simulate the actual braking conditions, simulation results also show that the ABS system can prevent wheels locks, limit the range of the slip-rate, save braking time and braking distance and can improve wheel lateral stability and braking efficiency), the at least one second digital model differing from the first digital model due to a parameter variation which represents a structural change of the vehicle (See: “V. Simulation Results” some parameters of simulation model are as follows, vehicle mass is 1300 kg, wheel rolling radius of the tire is 0.29m, next, the model simulates of which is about 0.2, and the braking initial velocity is 72km/hr, Simulation results are shown in Fig. 5, Fig. 6, Fig. 7, and Fig. 8, From Fig. 5, it can be found that braking torque of the wheel with ABS has been effectively controlled, from Fig. 6, it can be found that the slip-rate of the wheel without hydraulic ABS rapidly reached to 1, that means the wheel was locked, but the slip-rate with hydraulic ABS wheel can be stabilized fluctuating in the vicinity of 0.1 to 0.3 in most of the time, From Fig. 7 and Fig. 8, it can be found that the wheel speed is slightly lower than the vehicle speed when simulating with ABS); and 
depending on results of the first driving simulation and the at least one second simulation (See: “VI. Simulation Results” some parameters of simulation model are as follows, vehicle mass is 1300kg, wheel rolling radius of the tire is 0.29m, next the model simulates braking on low adhesion ice road, the friction coefficient of which is about 0.2, and the braking initial velocity is km/h, Simulation results are shown in Fig. 5, Fig. 6, Fig. 7 and Fig 8 and corresponding texts), determining boundaries within which a structural change is able to be made or boundaries within which the parameter is able to be varied, in order that the safety-related requirement remains satisfied (See: “VI. Simulation Results” From Fig. 5, it can be found that braking torque of the wheel with ABS has been effectively controlled, from Fig. 6, it can be found that the slip-rate of the wheel without hydraulic ABS rapidly reached to 1, that means the wheel was locked, but the slip-rate with hydraulic ABS wheel can be stabilized fluctuating in the vicinity of 0.1 to 0.3 in most of the time, From Fig. 7 and Fig. 8, it can be found that the wheel speed is slightly lower than the vehicle speed when simulating with ABS, which shows the trends of undulatory reduce, when the vehicle speed is less than the min. value, the brake system is gradually stop working, the braking distance of the vehicle with ABS is significantly lower than that of the vehicle without ABS; “VI Conclusion” analyzed automobile braking performance on low-adhesion coefficient road, Simulation result show that this co-simulation model can simulate the actual braking conditions, simulation results also show that the ABS system can prevent wheels locks, limit the range of the slip-rate, save braking time and braking distance and can improve wheel lateral stability and braking efficiency).  

2. Wang et al discloses the method as recited in claim 1, wherein the parameter variation represents an altered distribution of mass of the vehicle, and/or an altered location of a center of mass of the vehicle and/or an altered weight of the vehicle (See: “VI. Simulation Results” some parameters of simulation model are as follows, vehicle mass is 1300kg, wheel rolling radius of the tire is 0.29m, next the model simulates braking on low adhesion ice road, the friction coefficient of which is about 0.2, and the braking initial velocity is km/h).  

3. Wang et al discloses the method as recited in claim 1, wherein the parameter variation represents altered equipment or an additional body structure or modification or attachment, or a change in the wheels, or retrofit equipment (See: “B. Stateflow Control Logic” and Fig. 4, the control logic of ABS;  “VI. Simulation Results” From Fig. 5, it can be found that braking torque of the wheel with ABS has been effectively controlled, from Fig. 6, it can be found that the slip-rate of the wheel without hydraulic ABS rapidly reached to 1, that means the wheel was locked, but the slip-rate with hydraulic ABS wheel can be stabilized fluctuating in the vicinity of 0.1 to 0.3 in most of the time).  

4. Wang et al discloses the method as recited in claim 1, wherein the boundaries are determined in such a way that the safety-related requirement 99973761.18remains satisfied with a safety corridor (See: “VI Conclusion” analyzed automobile braking performance on low-adhesion coefficient road, Simulation result show that this co-simulation model can simulate the actual braking conditions, simulation results also show that the ABS system can prevent wheels locks, limit the range of the slip-rate, save braking time and braking distance and can improve wheel lateral stability and braking efficiency).  

5. Wang et al discloses the method as recited in claim 1, wherein the boundaries are determined allowing for uncertainties in the first and second digital models (See: “II. Vehicle ABS co-simulation Model Design” a co-simulation model for four-wheel vehicle was established based on AMESim and Simulink/Stateflow….ABS controller’s function is to determine and calculate vehicle speed signals and wheel speed signals of continuous change, and execute increase pressure, reduce pressure keep pressure and other discrete commands).  

6. Wang et al discloses the method as recited in claim 1, wherein the safety-related requirement includes a requirement with respect to a brake system of the vehicle, or a requirement with respect to a steering system of the vehicle, or a requirement with respect to a drive system of the vehicle (See: Abstract, ABS controller can effectively improve the vehicle’s braking stability and performance; “III AMESIM Vehicle Model” A. AMESim vehicle submodel and driver model, according to the parameters configuration of the vehicle, chassis platform model, suspension model, engine model, steering model, wheels model, dynamics model of road, air dynamic model).  

7. Wang et al discloses the method as recited in claim 1, wherein the safety-related requirement includes a requirement with respect to operating dynamics of the vehicle, or a requirement with respect to a handling performance of the vehicle, or a requirement with respect to a driving stability of the vehicle (See: Abstract, ABS controller can effectively improve the vehicle’s braking stability and performance; “III AMESIM Vehicle Model” A. AMESim vehicle submodel and driver model, according to the parameters configuration of the vehicle, chassis platform model, suspension model, engine model, steering model, wheels model, dynamics model of road, air dynamic model).  

8. Wang et al discloses the method as recited in claim 1, wherein the safety-related requirement includes a requirement with respect to stability of controllers of the vehicle (See: Abstract, ABS controller can effectively improve the vehicle’s braking stability and performance; “VI. Conclusion” the ABS system can prevent wheels locking, limit the range of the slip-rate, save braking time and braking distance, and can improve wheel lateral stability and braking efficiency).  

9. Wang et al discloses a non-transitory machine-readable memory on which is stored a computer program for testing a vehicle, the computer program, when executed by a computer, causing the computer to perform the following steps: 
analyzing a first digital model of the vehicle in a first driving simulation with regard to whether a safety- related requirement is satisfied (See: Abstract, four -wheel automible co-simulation model with AMESim and Simulink/stateflow was established, Vehicle model was established with AMESim,….co-simulation model simulates the vehicle braking performance on low adhesion road…ABS controller can effectively improve the vehicle’s braking stability and performance); 
analyzing at least one second digital model of the vehicle in at least one second driving simulation (See: Abstract, four -wheel automobile co-simulation model with AMESim and Simulink/stateflow was established, Vehicle model was established with AMESim,; “II Vehicle ABS co-simulation model Design” ABS controller’s function is to determine and calculate vehicle speed signals and wheel speed signals of continuous change, and execute increase pressure, reduce pressure, keep pressure and other commands….AMESIM software is embedded in the Simulink model in the form of S function to co-simulation) with regard to whether the safety-related requirement is 99973761.19satisfied (See: “VI Conclusion” analyzed automobile braking performance on low-adhesion coefficient road, Simulation result show that this co-simulation model can simulate the actual braking conditions, simulation results also show that the ABS system can prevent wheels locks, limit the range of the slip-rate, save braking time and braking distance and can improve wheel lateral stability and braking efficiency), the at least one second digital model differing from the first digital model due to a parameter variation which represents a structural change of the vehicle (See: “V. Simulation Results” some parameters of simulation model are as follows, vehicle mass is 1300 kg, wheel rolling radius of the tire is 0.29m, next, the model simulates of which is about 0.2, and the braking initial velocity is 72km/hr, Simulation results are shown in Fig. 5, Fig. 6, Fig. 7, and Fig. 8, From Fig. 5, it can be found that braking torque of the wheel with ABS has been effectively controlled, from Fig. 6, it can be found that the slip-rate of the wheel without hydraulic ABS rapidly reached to 1, that means the wheel was locked, but the slip-rate with hydraulic ABS wheel can be stabilized fluctuating in the vicinity of 0.1 to 0.3 in most of the time, From Fig. 7 and Fig. 8, it can be found that the wheel speed is slightly lower than the vehicle speed when simulating with ABS); and 
depending on results of the first driving simulation and the at least one second simulation (See: “VI. Simulation Results” some parameters of simulation model are as follows, vehicle mass is 1300kg, wheel rolling radius of the tire is 0.29m, next the model simulates braking on low adhesion ice road, the friction coefficient of which is about 0.2, and the braking initial velocity is km/h, Simulation results are shown in Fig. 5, Fig. 6, Fig. 7 and Fig 8 and corresponding texts), determining boundaries within which a structural change is able to be made or boundaries within which the parameter is able to be varied, in order that the safety-related requirement remains satisfied (See: “VI. Simulation Results” From Fig. 5, it can be found that braking torque of the wheel with ABS has been effectively controlled, from Fig. 6, it can be found that the slip-rate of the wheel without hydraulic ABS rapidly reached to 1, that means the wheel was locked, but the slip-rate with hydraulic ABS wheel can be stabilized fluctuating in the vicinity of 0.1 to 0.3 in most of the time, From Fig. 7 and Fig. 8, it can be found that the wheel speed is slightly lower than the vehicle speed when simulating with ABS, which shows the trends of undulatory reduce, when the vehicle speed is less than the min. value, the brake system is gradually stop working, the braking distance of the vehicle with ABS is significantly lower than that of the vehicle without ABS; “VI Conclusion” analyzed automobile braking performance on low-adhesion coefficient road, Simulation result show that this co-simulation model can simulate the actual braking conditions, simulation results also show that the ABS system can prevent wheels locks, limit the range of the slip-rate, save braking time and braking distance and can improve wheel lateral stability and braking efficiency).  

10. Wang et al discloses a test system for testing a vehicle, the test system configured to: 
analyze a first digital model of the vehicle in a first driving simulation (See: Abstract, four -wheel automible co-simulation model with AMESim and Simulink/stateflow was established, Vehicle model was established with AMESim,….co-simulation model simulates the vehicle braking performance on low adhesion road…ABS controller can effectively improve the vehicle’s braking stability and performance; “II. Vehicle ABS co-simulation Model Design” a co-simulation model for four wheel vehicle was established on AMESim and Simulink/Stateflow, co-simulation model includes driver model, hydraulic brake model, vehicle subsystem model, and ABS controller model) with regard to whether a safety- related requirement is satisfied  (See: “VI Conclusion” analyzed automobile braking performance on low-adhesion coefficient road, Simulation result show that this co-simulation model can simulate the actual braking conditions, simulation results also show that the ABS system can prevent wheels locks, limit the range of the slip-rate, save braking time and braking distance and can improve wheel lateral stability and braking efficiency); 
analyze at least one second digital model of the vehicle in at least one second driving simulation (See: Abstract, four -wheel automobile co-simulation model with AMESim and Simulink/stateflow was established, Vehicle model was established with AMESim,; “II Vehicle ABS co-simulation model Design” ABS controller’s function is to determine and calculate vehicle speed signals and wheel speed signals of continuous change, and execute increase pressure, reduce pressure, keep pressure and other commands….AMESIM software is embedded in the Simulink model in the form of S function to co-simulation) with regard to whether the safety-related requirement is satisfied (See: “VI Conclusion” analyzed automobile braking performance on low-adhesion coefficient road, Simulation result show that this co-simulation model can simulate the actual braking conditions, simulation results also show that the ABS system can prevent wheels locks, limit the range of the slip-rate, save braking time and braking distance and can improve wheel lateral stability and braking efficiency), the at least one second digital model differing from the first digital model due to a parameter variation which represents a structural change of the vehicle (See: “V. Simulation Results” some parameters of simulation model are as follows, vehicle mass is 1300 kg, wheel rolling radius of the tire is 0.29m, next, the model simulates of which is about 0.2, and the braking initial velocity is 72km/hr, Simulation results are shown in Fig. 5, Fig. 6, Fig. 7, and Fig. 8, From Fig. 5, it can be found that braking torque of the wheel with ABS has been effectively controlled, from Fig. 6, it can be found that the slip-rate of the wheel without hydraulic ABS rapidly reached to 1, that means the wheel was locked, but the slip-rate with hydraulic ABS wheel can be stabilized fluctuating in the vicinity of 0.1 to 0.3 in most of the time, From Fig. 7 and Fig. 8, it can be found that the wheel speed is slightly lower than the vehicle speed when simulating with ABS; and 
depending on results of the first driving simulation and the at least one second simulation (See: “VI. Simulation Results” some parameters of simulation model are as follows, vehicle mass is 1300kg, wheel rolling radius of the tire is 0.29m, next the model simulates braking on low adhesion ice road, the friction coefficient of which is about 0.2, and the braking initial velocity is km/h, Simulation results are shown in Fig. 5, Fig. 6, Fig. 7 and Fig 8 and corresponding texts), determine boundaries within which a structural change is able to be made or boundaries within which the parameter is able to be varied, in order that the safety-related requirement remains satisfied (See: “VI. Simulation Results” From Fig. 5, it can be found that braking torque of the wheel with ABS has been effectively controlled, from Fig. 6, it can be found that the slip-rate of the wheel without hydraulic ABS rapidly reached to 1, that means the wheel was locked, but the slip-rate with hydraulic ABS wheel can be stabilized fluctuating in the vicinity of 0.1 to 0.3 in most of the time, From Fig. 7 and Fig. 8, it can be found that the wheel speed is slightly lower than the vehicle speed when simulating with ABS, which shows the trends of undulatory reduce, when the vehicle speed is less than the min. value, the brake system is gradually stop working, the braking distance of the vehicle with ABS is significantly lower than that of the vehicle without ABS; “VI Conclusion” analyzed automobile braking performance on low-adhesion coefficient road, Simulation result show that this co-simulation model can simulate the actual braking conditions, simulation results also show that the ABS system can prevent wheels locks, limit the range of the slip-rate, save braking time and braking distance and can improve wheel lateral stability and braking efficiency).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Emergency Steering Evasion Assistance Control
Based on Driving Behavior Analysis
Zhiguo Zhao , Liangjie Zhou, Yugong Luo, and Keqiang Li discloses:

    PNG
    media_image1.png
    1048
    815
    media_image1.png
    Greyscale

	Shiraishi et al (US Publication No. 2019/0384870 A1) discloses:

    PNG
    media_image2.png
    684
    954
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        04/27/2022